Bentley Securities Corporation
360 Lexington Avenue, 3rd Floor
New York, New York 10017
(212) 972-8700


CONFIDENTIAL


August 3, 2009


Dr. Craig A Zabala
Chairman of the Board, President & Chief Executive Officer
Blackhawk Capital Group BDC, Inc.
14 Wall Street, Suite 1100B
New York, NY 10005


Dear Dr. Zabala,


This letter (the "Agreement") will confirm the engagement of Bentley Securities
Corporation ("Placement Agent") by Blackhawk Capital Group BDC, Inc., a Delaware
corporation and a business development company registered under the Investment
Company Act of 1940, as amended (the "Company"), as placement agent in
connection with the Company's Rule 506 offering under Regulation D under the
Securities Act of 1933, as amended (the "Securities Act"), of up to
$250,000,000.00 in common stock ("Securities" or “Shares”) to qualified
institutional buyers ("QIBs") and "accredited investors" (as those terms are
defined under the Securities Act) (the "Investors") (the “Offering”).  The
Offering will be pursuant to a Confidential Private Placement Memorandum dated
July 8, 2009 (“Memorandum”) and a subscription agreement and purchase
questionnaire ("Subscription Agreement").  The maximum amount to be raised in
the Offering is $250,000,000.00 (and 50,000,000 Shares have been sold).  There
is no minimum requirement for the sale of Shares by the Company.  Closings will
occur upon receipt of funds as received.  Investors must be advised that there
is no minimum amount of subscriptions that must be raised in the Offering before
the initial closing or any “rolling” closing can take place.  Funds will be
placed into an escrow account prior to any closing.  The Company reserves the
right to lower the minimum or increase the maximum at its sole discretion.  The
purchase price shall be $5.00 per Share.
 
1. 
Scope of Placement Agent's Services.  Placement Agent will assist in the
distribution of Offering Materials (as hereinafter defined) to potential
investors, report to the Company on the status of potential investors, assist in
consummating the Offering, and perform such other services, as necessary and as
requested by the Company, including, but not limited to:

 
(a)
familiarizing itself to the extent it deems appropriate and feasible with the
business operations, financial condition, and prospects of the Company,

 
(b)  
screening and contacting prospective investors, and

 
(c)  
assisting in negotiations with prospective investors.

 
It is understood by both parties that Placement Agent intends to solicit
interest from a limited number of potential Investors (QIBs and accredited
investors).  Placement Agent will, in its sole discretion, determine the
reasonableness of their efforts and are under no obligation to perform at any
level other than what each deems reasonable.  The Company shall retain control
of the Offering and shall have the right to determine (a) whether to accept and
close the sale of the Securities to a specific Investor, (b) whether to close or
terminate the Offering, and (c) the content of the Offering Materials. The
Company shall retain control of the Offering and shall have the right to
determine (a) whether to accept and close the sale of any Securities to a
specific Investor, (b) whether to close or terminate the Offering, (c) whether
to change any of the terms of the Offering, and (d) the content of the Offering
Materials.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Fees.  In return for Placement Agent's services in the placement of Securities,
the Company will pay Placement Agent a cash fee equal to five percent (5%) of
the gross proceeds (the "Financing Fee") of any Securities placed by Placement
Agent.  Any Financing Fees payable to Placement Agent will be due at the
respective closing date(s) of the Offering and shall be payable to Placement
Agent by the Company.  The Company will reimburse Placement Agent for any
out-of-pocket expenses reasonably incurred in connection with this Agreement;
provided, however, that any such expenses in excess of $1,000.00 will require
prior approval by the Company.

 
3.  
Term.  Unless extended, the term of this Agreement shall commence August 4, 2009
and terminate on the earliest to occur of:  (i) ten (10) calendar days after
written notice given to the Company by Placement Agent of a potential Investor
purchasing at least 50,000,000 Shares that will close on the purchase of Shares
within five (5) calendar days of the date of such written notice; (ii) 180
calendar days from August 4, 2009; (iii) the date of closing and funding by any
Investor of a Subscription Agreement for a minimum of 50,000,000 Shares (the
"Term"); (iv) ten (10) calendar days after written notice given to Placement
Agent by the Company that the Offering will be closed at the sole discretion of
the Company; or (v) upon ten (10) days written notice by either party
hereto.  Upon any termination or expiration of this Agreement, neither the
Company nor a potential Placement Investor shall have any obligation or
liability to any other party under this Agreement.  For a period of 180 calendar
days from August 4, 2009 ("Period"), Placement Agent shall have the
non-exclusive right on behalf of the Company to solicit prospective Investors
who are QIBs and/or accredited investors regarding the possible sale to such
Investors of Shares.  During the Period, Placement Agent shall not have the
right to conduct any other discussions on behalf of the Company regarding any
matter other than the sale of the Shares to the prospective Investors.  For
purposes of clarification, the Company during the Period shall deal on a
non-exclusive basis with Placement Agent concerning the sale of the Shares.  The
provisions in this agreement with respect to Fees and indemnification (including
Exhibit A hereto) shall survive such termination.

 
For a period up to one year from the termination of this Agreement and if
Placement Agent enters into a selling group of any subsequent securities
offerings of the Company, then Placement Agent shall receive additional
financing fees ("Additional Fees") if the Company sells securities to those
Investors previously introduced by Placement Agent ("Protected
Investors").  Prior to the termination date, Placement Agent will furnish the
Company with a written list of the Protected Investors.  The Additional Fees
will be equal to any underwriting or placement fees that are listed in any
future offering circular or prospectus.
 
 
2

--------------------------------------------------------------------------------

 
 
4.  
 Company Information.  The Company will furnish Placement Agent such information
concerning the Company as Placement Agent reasonably determines to be
appropriate with respect to the Offering ("Information").  The Company shall
afford Placement Agent and its counsel and representatives full and complete
access to its books and records and will use commercially reasonable efforts to
afford Placement Agent with full and complete cooperation of management to
gather the Information on a reasonable basis.  The Company recognizes and
confirms that Placement Agent (a) will use and rely on the Information in
performing the services contemplated by this Agreement, without independently
verifying the accuracy and completeness of the same, (b) does not assume
responsibility for the accuracy or completeness of the Information, and (c) will
not make an appraisal of any assets or liability of the Company.

 
The Company hereby represents to Placement Agent that all solicitation materials
prepared by the Company and used in connection with the Offering, including,
without limitation, the Confidential Private Placement Memorandum (the "Offering
Materials") will not, as of the date of any offer or sale in connection with the
Offering, contain any untrue statement of a material fact or omit a material
fact necessary to make the statements contained therein, not misleading, in
light of the circumstances under which they were made.  If at any time an event
occurs as a result of which the Offering Materials, as then amended or
supplemented, would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made when such Offering Materials are
delivered to a prospective purchaser pursuant hereto, not misleading, the
Company will promptly notify Placement Agent to suspend solicitation of
prospective purchasers in connection with the Offering; and if the Company
decides to amend or supplement the Offering Materials, it will promptly advise
Placement Agent by telephone (with confirmation in writing) and will promptly
prepare an amendment or supplement that will correct such statement or omission.
 
Placement Agent will not violate, or cause the Company to violate, any
applicable federal and state securities laws in connection with the Offering.
 
5.  
Confidentiality.   Placement Agent will be bound by the confidentiality
agreement entered into between the Company and Bentley Associates L.P. dated
June 24, 2009.

 
6.  
Representations and Warranties of Placement Agent. The Placement Agent
represents and warrants to the Company as follows, to the best of its
knowledge:  (a) it is a licensed broker-dealer registered with the SEC, FINRA
and State securities laws and regulations and is licensed under FINRA and State
securities laws regulations to sell Securities to QIBS and accredited investors;
(b) there are no judgments, orders, decrees, or like actions, or any proceedings
pending, before the SEC, FINRA, any State, or any court or arbitration panel
that prohibit or effect it from carrying out its obligations under this
Agreement; and (c) this Agreement has been duly authorized and approved by it,
does not contravene its organizational documents or any agreement or order to
which it is a party, and is a legal and valid obligation binding on it.

 
7.  
Indemnification.  The Company acknowledges that Placement Agent will be acting
on behalf of the Company and will require indemnification by the Company.  The
Company further acknowledges that Placement Agent's indemnification provisions
attached hereto as Exhibit A are incorporated by reference herein or are made a
part hereof for all purposes as though set forth entirely herein.

 
 
3

--------------------------------------------------------------------------------

 
 
8.  
Miscellaneous.  The Offering will be completed in accordance with Rule 506 under
Regulation D under the Securities Act and all applicable state or other
jurisdictional securities laws (i.e. "blue sky" laws).  All prospective
Investors will be persons who qualify as QIBs and/or accredited investors under
all applicable federal and state securities laws and who execute a Subscription
Agreement.

 
The Company shall have the right to identify Investors with which it has
affiliations who would be suitable QIBs and/or accredited investors for the
Offering ("Company-Introduced Investors"). In the event that the Company decides
that these Investors are suitable for the Offering and these Investors purchase
Securities in the Offering, no fees shall be due to Placement Agent respecting
Securities purchased by Company-Introduced Investors pursuant to Section 2
above.
 
The Company agrees that, following the closing of the Offering, Placement Agent
and shall have the right to place advertisements in financial and other
newspapers and journals at their own expense describing its services to the
Company hereunder, provided that Placement Agent will submit a copy of any such
advertisement to the Company for its approval, which approval shall not be
unreasonably withheld or delayed, and that such action is not in violation of
Rule 506 under Regulation D or other federal and state securities laws.
 
The parties agree that their relationship under this Agreement is an advisory
relationship only, and nothing herein shall cause the Placement Agent to be
partners, agents or fiduciaries of, or joint venture partners with, the Company
or with each other.
 
This Agreement may not be amended or modified except in writing and shall be
governed by, and construed in accordance with the laws of the State of New York.
 
If this Agreement reflects our mutual understanding, please execute two copies
in the space indicated below and return one to us.
 
Very truly yours,


BENTLEY SECURITIES CORPORATION





   
/s/ H. Bradley Southern
 
H. Bradley Southern
Managing Director





BLACKHAWK CAPITAL GROUP BDC, INC.



   
/s/ Craig A. Zabala
 
Dr. Craig A Zabala
Chairman of the Board, President & Chief Executive Officer



 
4

--------------------------------------------------------------------------------

 
 
Exhibit A


Indemnification


The Company agrees to indemnify and hold harmless the Placement Agent together
with its affiliates, directors, officers, agents, and employees (Placement Agent
each such entity or person, an "Indemnified Person"), from and against any and
all losses, claims, damages, judgments, and liabilities, expenses, or costs (and
all actions in respect thereof and any legal or other expenses in giving
testimony or furnishing documents in response to a subpoena or otherwise),
including the cost of investigating, preparing for, or defending any such action
or claim, whether or not in connection with litigation in which an Indemnified
Person is a party, as and when incurred, directly or indirectly caused by,
relating to, based upon, or arising out of Placement Agent's performance of its
engagement by the Company under the letter agreement dated as of August 3, 2009,
as it may be amended from time to time (the "Agreement"), or otherwise arising
out of or in connection with advice or services provided or to be provided by
Indemnified Persons pursuant to the Agreement, the transactions contemplated
thereby, or any Indemnified Person’s actions or inactions in connection with any
such advice, services, or transactions, including any Indemnified Person's sole
or contributory negligence, if such activities were performed (i) in good faith
and (ii) in such manner reasonably believed by such Indemnified Person to be
within the scope of the authority conferred by the Agreement or by law and to be
on behalf of the Company or in furtherance of the performance of Placement
Agent's services under the Agreement; provided, however, such indemnification
agreement shall not apply to any such loss, claim, damage, liability, or cost
incurred by any Indemnified Person to the extent it is found in a final judgment
by a court of competent jurisdiction (not subject to further appeal) to have
resulted primarily and directly from the gross negligence or willful misconduct
or bad faith of such Indemnified Person.  The Company also agrees that no
Indemnified Person shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the Company for or in connection with the any
advice or services provided by any Indemnified Persons in connection with the
Agreement, the transactions contemplated by the Agreement, or any Indemnified
Persons’ actions or inactions in connection with any such advice, services, or
transactions except for any such liability for losses, claims, damages,
liabilities, or costs found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from such Indemnified Person’s gross negligence or willful misconduct
or bad faith in connection with such advice, actions, inactions, or services.


These Indemnification Provisions shall be in addition to any liability that the
Company may otherwise have to any Indemnified Person and shall extend to the
following: Placement Agent, its affiliated entities, directors, officers,
employees, agents, legal counsel and controlling persons of Placement Agent
within the meaning of the federal securities laws, and the respective
successors, assigns, heirs, beneficiaries, and legal representatives of each of
the foregoing indemnified persons or entities.  All references to Placement
Agent, or Indemnified Persons, in these Indemnification Provisions shall be
understood to include any and all of the foregoing indemnified persons or
entities.


If any action, proceeding, or investigation is commenced, as to which an
Indemnified Person proposes to demand such indemnification, it will notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Person to notify the Company will not relieve the Company from its
obligations hereunder except if and only to the extent that the Company’s
defense of such action, proceeding or investigation is actually prejudiced by
the Indemnified Person’s failure so to notify the Company.  Placement Agent will
have the right to retain counsel of its own choice to represent them; however,
such firm shall be acceptable to the Company, which acceptance shall not be
unreasonably withheld, and unless the Company assumes Placement Agent's defense
as provided below, the Company will pay the reasonable fees and expenses of such
counsel, and such counsel shall to the fullest extent consistent with its
professional responsibilities cooperate with the Company and any counsel
designated by it.  The Company will be entitled to participate at its own
expense in the defense, or if it so elects, to assume and control the defense of
any action, proceeding, or investigation, but if the Company elects to assume
the defense, such defense shall be conducted by counsel reasonably acceptable to
Placement Agent.  Any Indemnified Person may retain additional counsel of its
own choice to represent it but shall bear the fees and expenses of such counsel
unless the Company shall have specifically authorized the retaining of such
counsel.  The Company will not be liable for any settlement of any claim against
an Indemnified Person made without its written consent.
 
 
5

--------------------------------------------------------------------------------

 


In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and any Indemnified Person, on the other
hand, shall contribute to the losses, claims, damages, liabilities, or costs to
which the Indemnified Persons may be subject in accordance with the relative
benefits received by the Company, on the one hand, and Placement Agent, on the
other hand.  No person found liable for a fraudulent misrepresentation shall be
entitled to contribution from any person who is not also found liable for such
misrepresentation.  Notwithstanding the foregoing, Placement Agent shall not be
obligated to contribute any amount hereunder that exceeds the amount of fees
received by Placement Agent pursuant to the Agreement.


Neither termination nor completion of the engagement of Placement Agent or any
Indemnified Person under the Agreement shall affect the provisions of these
Indemnification Provisions, which shall then remain operative and in full force
and effect for five years.


If any provision contained in this Exhibit A is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable, or against
its regulatory policy, the remainder of the provisions contained in this Exhibit
A shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated.  These Indemnification Provisions may not be amended
or modified in any way, except by subsequent agreement executed in writing.
 
 
6

--------------------------------------------------------------------------------

 
 